Name: Council Regulation (EEC) No 854/81 of 1 April 1981 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/ 14 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 854/81 of 1 April 1981 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1981 /82 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, in Regulation (EEC) No 1269/79 , during the 1981 /82 milk year, and to extend the special arrangements hitherto applicable in the United Kingdom ; whereas in order to take into account the Community budge ­ tary possibilities and constraints it is however neces ­ sary to adapt the maximum amount of Community financing from 1 January 1982, HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 6 of Regulation (EEC) No 1269/79 is hereby replaced by the following : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the 1979 Act of Accession , and in parti ­ cular Article 12 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the system established by Council Regula ­ tion (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced price butter for direct consump ­ tion (4 ), as last amended by Regulation (EEC) No 1362/80 (5 ), applies only until the end of the 1980/ 81 milk year on the conditions laid down in the third subparagraph of Article 6 of the said Regulation ; Whereas, in the light of the situation of the butter market, it is appropriate to pursue measures which reduce the price of butter to the final private consumer ; whereas it is therefore appropriate to autho ­ rize the Member States to continue to apply, on a permanent or temporary basis , Scheme A, referred to During the 1981 /82 milk year : (a) the Member States are authorized to make use of Scheme A, referred to in Article 2 ( 1 ), either on a permanent basis or for such periods as they may determine , the maximum amount of Community financing being however limited to 40 ECU per 100 kilograms of butter from 1 January 1982 ; (b) the United Kingdom shall continue to apply the scheme referred to in Article 2 (2).' Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) Opinion delivered on 26 March 1981 (not yet published in the Official Journal). (3 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). (4 ) OJ No L 161 , 29 . 6 . 1979 , p . 8 . ( 5 ) OJ No L 140 , 5 . 6 . 1980 , p . 14 .